Citation Nr: 1124120	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969.  He died in August 2006, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for the cause of the Veteran's death.  After a careful review of the evidence of record, the Board finds that further development is needed prior to deciding the appellant's claim.  

The death certificate shows the Veteran died in August 2006.  The immediate cause of death was acute respiratory distress syndrome with pneumonia as the underlying cause of death.  The appellant has argued that the Veteran's service connected posttraumatic stress disorder (PTSD) contributed to the cause of the Veteran's death as it caused the Veteran to have an aversion towards seeking medical care which delayed his treatment for the pneumonia which contributed to his death.  

A VA opinion as to the cause of the Veteran's death was obtained in July 2009.  The examiner opined that the Veteran had been seen regularly at the VA up until the time of his death.  He further noted there was no indication in the medical record regarding the Veteran's refusal to seek treatment and noted the Veteran had been seen approximately two days before becoming sick.  He opined that it is less likely than not that the Veteran's PTSD was a contributing cause to his death by acute respiratory distress syndrome.  

The appellant has submitted two private opinions.  An April 2009 opinion notes that he had reviewed medical records provided by the appellant and had considered the history provided by the appellant.  He noted that the Veteran's PTSD manifestations of lack of trust and aversion to being around people, were instrumental in his refusal to seek treatment.  This lead to the worsening of the Veteran's condition for six days before he sought treatment which in turn lead to his demise.  He opined that based on the information provided by the appellant and a review of the documents she provided, it is at least as likely as not that the Veteran's death was linked to his service connected PTSD.  He stated that if the Veteran did not have PTSD he would have likely sought medical treatment sooner.  

The appellant submitted a second private opinion.  In a letter of October 2009, Dr. D.L. Creson stated that he had reviewed the Veteran's medical records and was providing an opinion based on the records provided and an interview of the appellant.  He stated that the Veteran had a well documented PTSD with a long history of flashbacks, depression, suicidal threats, nightmares and alcoholism.  He further noted the records showed an antipathy to medical care which he would describe as paranoid ideation with regard to medical care.  He further noted the records suggested there was non-compliance with medical intervention and this was confirmed by his wife.  Finally, he stated that it appears that the delay in seeking medical help when the Veteran developed pneumonia, a delay of at least six days, was a direct result of his PTSD and a causal factor in his death.  

The Board notes that in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court of Appeals for veterans Claims held that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  As noted, a VA opinion was obtained in July 2009.  However, the Board finds that the opinion is inadequate and a new opinion is needed prior to deciding the appellant's claim.  The Board notes that the VA examiner found that there was evidence in the record showing that the appellant had been seen for a routine medical examination on August 9, 2006 two days prior to being admitted for the pneumonia which ultimately caused his demise.  However, a thorough review of the VA outpatient treatment records does not show such visit.  Rather, records of August 16, 2006 when the Veteran was admitted to the hospital, note that he had been sick for the previous five days and had refused medical treatment until then.  Moreover, the Board notes that the record contains approximately seven lay statements form the Veteran's relatives and friends which predate the VA opinion of July 2009 and which attest to the Veteran's aversion through the years to seek medical treatment.  While the VA examiner noted he had reviewed the claim file, no mention was made of any of the allegations made in the lay statements.  The Board notes that lay persons are competent to report that which comes through their senses including their observations and as such the statements are competent evidence of the Veteran's aversion to seek medical treatment.  Finally, the VA examiner did not acknowledge the private opinion of April 2009 and did not provide reasoning for his differing opinion.  Therefore, the Board finds that the VA opinion of July 2009 is inadequate for appellate review and a new opinion is needed prior to deciding the appellant's claim.  

The Board acknowledges that the appellant has submitted two private medical opinions as noted above.  However, the Board is unsure of the information relied upon when rendering these opinions.  Both physicians state in their opinions that their opinion was based on records provided by the appellant and an interview of the appellant.  However, it is unclear as to which records were provided by the appellant and whether the records included the treatment records within the claim file.  Consequently, the Board finds that a new opinion is needed prior to deciding the claim.  The opinion should consider all of the medical evidence of record to include the prior VA opinion and the two private opinions submitted by the appellant as well as all of the lay statements of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all VA treatment records dated in the two months prior to death.

2.  After the above development, the AOJ should request a VA medical opinion from a VA physician different than the one who provided the July 2009 opinion as to the etiology of the Veteran's death.

The claims file must be sent to the VA physician for review.

The physician should first describe the extent, if any, to which the Veteran's PTSD contributed to or aggravated his respiratory arrest and pneumonia.  Specifically, the physician should state whether the service connected PTSD was manifested by symptoms which prevented the Veteran from seeking medical care.  If the physician finds that the Veteran's service connected PTSD caused a delay in seeking medical treatment, the physician should state whether any delay in medical treatment contributed substantially or materially to the Veteran's death, combined to cause his death, or aided and lent assistance to the production of death.  A complete rationale for any opinion rendered must be provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


